Title: To James Madison from Charles Scott, 30 July 1812
From: Scott, Charles
To: Madison, James


Sir,
Frankfort (Ky) July 30th. 1812
In a time like the present it is hoped no apology will be necessary for laying before you my Ideas of what may Contribute in any wise to the Success of the Contest in which we are engaged, and which may be truly regarded as our Second Struggle for independence. And before I proceed further permit me to bring the name of Govr. William H. Harrison to your notice. I know of no man at this time among us who Surpasses him in Military merit. But what is more, even than this, he has the confidence and attachment, as a Commander, of the great Body of the Western People. The people of this State in particular would sooner serve under him than any man in the Union. And I have reason to believe the same of Ohio; of his own, and the Illinois Territories. His fame has justly risen above the Calumny of his enemies.
I am well convinced if Volunteers are employed, his name alone in this quarter of the Union will raise more men than their expectation of Compensation. And it would give me the highest pleasure to see a man promoted to an efficient Command, who promises to be one of the greatest Military men of the time—and whose Zeal in the service of his Country is equal to his talents.
With this man’s merits, I presume however, you are well acquainted, perhaps not so well with his popularity. The information I wish to give you, ought probably to have been sooner made known to you; that is, that as to the Militia of this State there need exist no difficulty in marching them beyond the limits of the U. S. for there will be as many Volunteers as the Government will have occasion for, from it. And their impatience to be employed in immediate Service is extreme.
Many have uniformed and equipped themselves at Considerable expence—and have waited in momentary expectation of orders for about two or three months past. Their patience seems almost exhausted and their ardor I fear, unless they have something to do, will finally grow Cool. The inconvenience of young men mechanics and others without fortune, remaining idle and disengaged, to be ready to march whenever Called on, is very great.
Indeed the situation of a great number of them will render it almost impossible they should continue long in such a state of preparation. Their eyes are hourly turned toward an Indian or Canadian Campaign as may be required. If you will pardon the presumption of an old man just retiring from office and who will likely not again trouble you, I would suggest it as my opinion, that a strong Campaign against the North Western Indians, while Genl. Hull was operating against Upper Canada, would have brought them to our feet—with more certainty of their permanent Neutrality, than any treaty which can now be held with them. The acquaintance I have had with the character of that people, and my opportunity of knowing it, has not been inconsiderable, has impressed me with the belief, that their faith is no farther to be depended upon, than their interest, which must be composed in a great degree of fear, is concerned. And their uniform practice is to treat, while they secure the means of striking with effect, the meditated blow. A small reverse in our success, unless they have been severely scourged out of their hostile attitude and intentions, will, I very much fear, bring them thick upon us.
Since writing the above, I have received a letter from Govr. Edwards, of the 21st. Inst. stating, that he has procured an authentic and detailed account of a most formidable combination of the Indians; and their meditated system of attacking and destroying the Territories in that quarter; excited by the British, and waiting merely for instructions from their agents, to be executed.
This seems to add strength to my Conjecture above. I suppose he had not then received information that he is authorized to require Troops from this State. They may give us some trouble, but must ultimately feel the overwhelming weight of our Arms, and their own blindness and folly by the destruction of their towns and people.
I shall upon the earliest information afford the necessary supply of Troops, agreeably to your order, through the Secretary of War. With my best wishes for your health, I have the honor to be with high respect Yr. Excellency’s Obt. servt.
Chs. Scott
